The alternative writ of mandamus herein commanded the Tax Assessor of Sarasota County, Florida, to forthwith commence the revision of the tax roll of said county and to calculate and carry out the total amount of the taxes as indicated in the alternative writ or to show cause c. The return of the respondent indicates that the respondent knew of litigation in this Court which affected his duty in making up the tax roll, and states that under the statute requiring the assessor to make out one *Page 1373 
tax roll and two fair copies and to turn over one copy of the tax roll to the State Comptroller not earlier than the first Monday in October of each year, the respondent on the first Monday in October, 1930, delivered the original and one copy to the County Commissioners, which they accepted, and the next day respondent delivered one copy to the State Comptroller which he accepted; that the tax rolls are not in respondents' possession and that he has "no assurance that" he could "repossess them."
This return is insufficient in that the respondent does not aver that he has made demand upon the present custodians of the original tax roll and the two copies and that a return of the books to the respondent has been refused. The return is insufficient and the respondent is allowed ten days in which to amend his return. If the return is not amended within ten days, the motion for a peremptory writ will then be acted upon by the Court.
It is so ordered.
TERRELL, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.